Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 1 of 20 PageID #: 12829




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


    MARTÍN JONATHAN BATALLA
    VIDAL, et al.,

                    Plaintiffs,

            v.                             No. 16-cv-4756 (NGG) (VMS)

    CHAD F. WOLF, et al.,

                    Defendants.



    STATE OF NEW YORK, et al.,

                    Plaintiffs,

            v.                             No. 17-cv-5228 (NGG) (VMS)

    DONALD TRUMP, et al.,

                    Defendants.



                 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ SECOND
                   MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 2 of 20 PageID #: 12830




                                                       TABLE OF CONTENTS

   INTRODUCTION......................................................................................................................... 1

   ARGUMENT ................................................................................................................................. 2

   I.        The Wolf Memorandum should be vacated under the Administrative
             Procedure Act. ................................................................................................................... 2

   II.       Plaintiffs’ requests for additional injunctive and declaratory relief should be
             rejected. .............................................................................................................................. 2

             A.         A permanent injunction is unnecessary and inappropriate. .................................... 3

             B.         Additional injunctions to “undo” the Wolf Memorandum are unnecessary
                        and inappropriate. ................................................................................................... 6

             C.         Additional declaratory relief is unnecessary and inappropriate. ............................. 9

             D.         Individualized notice to absent class members is unnecessary and legally
                        unwarranted........................................................................................................... 12

             E.         Plaintiffs’ request that Defendants file monthly reports indefinitely should
                        be rejected. ............................................................................................................ 14

             F.         Plaintiffs’ requests for various statistical information should be rejected. ........... 15

   CONCLUSION ........................................................................................................................... 16




                                                                           i
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 3 of 20 PageID #: 12831




                                                    TABLE OF AUTHORITIES

   CASES

   Am. Bioscience, Inc. v. Thompson,
     269 F.3d 1077 (D.C. Cir. 2001) .................................................................................................. 3

   Batalla Vidal v. Nielsen,
     279 F. Supp. 3d 401 (E.D.N.Y. 2018) .................................................................................... 5, 7

   Bennett v. Donovan,
     703 F.3d 582 (D.C. Cir. 2013) .................................................................................................... 3

   Dep’t of Homeland Security v. Regents of the Univ. of Cal.,
     140 S. Ct. 1891 (2020) ................................................................................................................ 5

   Deutsche Alt-A Sec. Mortg. Loan Tr., Series 2006-OA1 v. DB Structured Prod., Inc.,
     958 F. Supp. 2d 488 (S.D.N.Y. 2013)......................................................................................... 8

   Dow Jones & Co. v. Harrods Ltd.,
     346 F.3d 357 (2d Cir. 2003)........................................................................................................ 9

   Monsanto Co. v. Geertson Seed Farms,
    561 U.S. 139 (2010) ............................................................................................................ 3, 5, 6

   New York v. Shinnecock Indian Nation,
     560 F. Supp. 2d 186 (E.D.N.Y. 2008) ........................................................................................ 4

   Nken v. Holder,
     556 U.S. 418 (2009) .................................................................................................................... 8

   O.A. v. Trump,
     404 F. Supp. 3d 109 (D.D.C. 2019) ............................................................................................ 3

   Palisades Gen. Hosp. Inc. v. Leavitt,
     426 F.3d 400 (D.C. Cir. 2005) ................................................................................................ 3, 8

   Wal-Mart Stores, Inc. v. Dukes,
    564 U.S. 338 (2011) .................................................................................................................. 11

   STATUTES

   5 U.S.C. § 706 ................................................................................................................................. 2

   8 U.S.C. § 1182 ..................................................................................................................... 6, 9, 10

   RULES

   Fed. R. Civ. P. 23 .......................................................................................................................... 11

                                                                           ii
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 4 of 20 PageID #: 12832




   OTHER AUTHORITIES

   3 Newberg on Class Actions § 8:3 (5th ed.) ................................................................................. 10

   DACA, Archived Frequently Asked Questions Q48,
    https://www.uscis.gov/archive/frequently-asked-questions#:~:text=Archived%20
    Content&text=USCIS%20is%20not%20accepting%20requests,5%2C%202017 ................... 10

   USCIS Adjudicator’s Field Manual, Ch. 40.9.2(b)(3)(J),
     https://www.uscis.gov/sites/default/files/document/policy-manual-afm/afm40-external.pdf .. 11




                                                                 iii
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 5 of 20 PageID #: 12833




                                          INTRODUCTION

          Although Defendants respectfully disagree with much of this Court’s November 14, 2020

   Memorandum & Order, Batalla Vidal ECF No. 342, the practical result of that order is that very

   little remains to be decided in these cases. Defendants have never disputed that “if Plaintiffs

   prevail on the merits, the Court should simply set aside the Wolf Memorandum” both “as to the

   named plaintiffs who can adequately demonstrate Article-III standing” and as “to any certified

   class,” and should then “remand to the agency” for further proceedings consistent with the Court’s

   opinion. Defs.’ Mem. in Support of Mot. for Partial Summ. J., Batalla Vidal ECF No. 323, at 24.

   That remains Defendants’ position. Accordingly, Defendants do not oppose the primary request

   in Plaintiffs’ latest motions for partial summary judgment: that the Wolf Memorandum be vacated,

   in light of the Court’s rulings (1) “that Mr. Wolf was not lawfully serving as Acting Secretary of

   Homeland Security under the Homeland Security Act (‘HSA’) when he issued the July 28, 2020

   memorandum,” and (2) that the agency’s attempted ratification of the Wolf Memorandum was

   ineffective. Mem. & Order, Batalla Vidal ECF No. 342, at 2.

          Despite this extraordinary result—that is, vacatur of a major Department of Homeland

   Security policy memorandum on the legal theory that the agency has misinterpreted its own

   internal succession memoranda—Plaintiffs ask for more.          Plaintiffs now not only seek the

   traditional remedy for unlawful agency action under the Administrative Procedure Act—vacatur—

   they also include a lengthy and detailed wish list of various declarations and injunctions, which

   would have this Court indefinitely supervising the agency’s day-to-day work implementing the

   DACA policy. Plaintiffs’ atypical requests would not only be impractical, unnecessary, and a

   burden on Defendants and the Court, but they are also entirely untethered from the narrow legal

   defect identified by the Court with respect to the appointment of the current Acting Secretary of

   Homeland Security. Accordingly, there is neither any legal basis nor any practical need to go

   beyond vacatur in this case. Instead, much like the Supreme Court did in Regents, this Court

   should grant in part and deny in part Plaintiffs’ latest motions for partial summary judgment, order

   that the Wolf Memorandum be vacated, and remand to the agency for further proceedings.

                                                    1
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 6 of 20 PageID #: 12834




                                              ARGUMENT

   I.     The Wolf Memorandum should be vacated under the Administrative Procedure Act.

          Given the Court’s recent opinion, Defendants do not oppose Plaintiffs’ primary request:

   that the Wolf Memorandum be “set aside” (i.e., vacated) under the Administrative Procedure Act.

   See 5 U.S.C. § 706(2) (a “reviewing court shall . . . hold unlawful and set aside agency action,

   findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise

   not in accordance with law” or “in excess of statutory jurisdiction, authority, or limitations”). 1

   Here, although the Court has not decided whether the Wolf Memorandum was arbitrary and

   capricious, it has held that it was either “otherwise not in accordance with law,” or issued “in

   excess of statutory . . . authority” because of a defect in Acting Secretary of Homeland Security

   Chad F. Wolf’s appointment. Accordingly, under the terms of the Court’s opinion and the APA,

   vacatur is now appropriate. 2 And because the Court has also now certified a class in Batalla Vidal,
   that relief would run to the benefit of the nationwide class in Batalla Vidal.

   II.    Plaintiffs’ requests for additional injunctive and declaratory relief should be rejected.

          The Court can and should stop there—as is typical in challenges to allegedly unlawful

   agency action. But here, on top of vacatur, Plaintiffs now seek a variety of declarations and

   injunctions, with varying degrees of specificity, as well as varying degrees of connection to the

   discrete and technical legal issue on which Plaintiffs prevailed. For the reasons below, all of these

   requests should be rejected as legally unwarranted and practically unnecessary. At most, once the


          1
             Defendants acknowledge that vacatur of the Wolf Memorandum is the natural
   consequence of the Court’s prior ruling, but nonetheless reserve their right to seek appellate relief,
   if appropriate.
          2
              This conclusion is unaffected by the Department of Homeland Security’s latest set of
   ratification documents, described in Plaintiffs’ brief, see Pls.’ Mem. of Law in Support of Mot. for
   Partial Summ. J. (“Pls.’ Mem.”), Batalla Vidal ECF No. 349, at 7-11, which post-dated the Court’s
   opinion. The Court already rejected a materially identical ratification, and explicitly referenced
   (and dismissed as irrelevant) the signature-timing issue that led to the issuance of the agency’s
   latest ratification documents. See Defs.’ Letter, Batalla Vidal ECF No. 341; see also Mem. &
   Order at 21 n.11.

                                                     2
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 7 of 20 PageID #: 12835




   Court has ordered vacatur of the Wolf Memorandum, the Court should order the parties to meet

   and confer to discuss any of Plaintiffs’ outstanding requests, and then come back to the Court for

   further resolution of any irreconcilable disputes. 3

          A.      A permanent injunction is unnecessary and inappropriate.

          1. Generally, “under settled principles of administrative law, when a court reviewing

   agency action determines that an agency made an error of law, the court’s inquiry is at an end: the

   case must be remanded to the agency for further action consistent with the correct legal standards.”

   Palisades Gen. Hosp. Inc. v. Leavitt, 426 F.3d 400, 403 (D.C. Cir. 2005); see also, e.g., Bennett v.

   Donovan, 703 F.3d 582, 589 (D.C. Cir. 2013) (“We do not hold, of course, that HUD is required

   to take this precise series of steps, nor do we suggest that the district court should issue an

   injunction to that effect. Appellants brought a complaint under the [APA] to set aside an unlawful

   agency action, and in such circumstances, it is the prerogative of the agency to decide in the first

   instance how best to provide relief.”).

          In particular, “[t]he Supreme Court has cautioned that a district court vacating an agency

   action under the APA should not issue an injunction unless doing so would ‘have [a] meaningful

   practical effect independent of its vacatur.’” O.A. v. Trump, 404 F. Supp. 3d 109, 153-54 (D.D.C.

   2019) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010)). Among other

   reasons, that is because “[a]n injunction is a drastic and extraordinary remedy, which should not

   be granted as a matter of course.” Monsanto, 561 U.S. at 165-66. Accordingly, as long as “a less

   drastic remedy” is available—including “partial or complete vacatur” of the agency rule—

   “recourse to the additional and extraordinary relief of an injunction” is not just unnecessary, it is

   inappropriate. Id. In fact, Plaintiffs concede (as they must) that it is “standard practice under the

   APA” to vacate unlawful agency action—rather than to also issue additional, freestanding



          3
             After the recent status conference in these cases, counsel for Defendants proposed to
   counsel for Plaintiffs that the parties meet-and-confer in advance of Plaintiffs’ filing, in hopes of
   reaching some common ground (or at least narrowing the scope of any disagreements for the Court
   to resolve). Plaintiffs’ counsel declined that offer.

                                                     3
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 8 of 20 PageID #: 12836




   injunctive relief. Pls.’ Mem. at 11; see also, e.g., Am. Bioscience, Inc. v. Thompson, 269 F.3d

   1077, 1084 (D.C. Cir. 2001) (noting that a party who “prevails on its APA claim . . . is entitled to

   relief under that statute, which normally will be a vacatur of the agency’s order,” and that the

   plaintiff in that case had “introduced a good deal of confusion by seeking an injunction”).

          Although the nature of the additional permanent injunction that Plaintiffs are requesting is

   not entirely clear from their brief, their proposed order offers the following language:
                  3. The Court PERMANENTLY ENJOINS Defendants from
                  implementing or enforcing the Wolf Memorandum, and any
                  memorandum or agency guidance issued pursuant to the Wolf
                  Memorandum, and from issuing any new ratification order
                  purporting to ratify the Wolf Memorandum, without curing the legal
                  defects identified in the Court’s November 14, 2020 Memorandum
                  & Order.
   Proposed Order ¶ 3, Batalla Vidal ECF No. 307-1. As a practical matter, this order will accomplish

   nothing that vacatur of the Wolf Memorandum (combined with this Court’s Memorandum

   & Order) would not have already accomplished on its own. Accordingly, under Monsanto, such

   an injunction would be improper for that reason alone. 4

          2. Plaintiffs’ only argument to the contrary is that an injunction is necessary because “there

   is no guarantee that Defendants will comply with the Court’s Order absent an injunction

   compelling them to do so.” Pls.’ Mem. at 15. That extraordinary assertion is baseless. Defendants

   will, of course, comply with any order issued by this Court or by any other court, as long as it
   remains in effect. For confirmation, the Court need look no farther than this Court’s own

   preliminary injunction order, issued in these cases in February of 2018, Batalla Vidal ECF No.

   255. That order—which was in effect for more than two years—required the agency to maintain


          4
             To the extent the purpose or the effect of this language (particularly, the final clause)
   would be to operate as some sort of obey-the-law injunction—preventing future agency actions
   that the agency has not even issued, and that this Court has not even addressed, as long as the Court
   ultimately concludes that the agency did not successfully “cur[e]” all “legal defects” identified in
   the Court’s opinion—it is improper for that additional reason. See, e.g., New York v. Shinnecock
   Indian Nation, 560 F. Supp. 2d 186, 189 (E.D.N.Y. 2008) (collecting Second Circuit authority
   disfavoring such “obey-the-law” injunctions).

                                                    4
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 9 of 20 PageID #: 12837




   (in substantial part) a discretionary enforcement policy that the Attorney General believed to be

   unlawful, and that was strongly at odds with the policy preferences of the Department of Homeland

   Security. Nonetheless, the agency complied with the order for the two-plus years that it was in

   effect. Plaintiffs never argued to the contrary.

          Without any explanation of how, Plaintiffs now vaguely suggest that “Defendants have

   defied the Supreme Court’s decision in Regents.” Pls.’ Mem. at 21. What they mean by “defiance”

   is unclear, but if what Plaintiffs are implying is that Defendants actually violated any court order

   (in this case or in any of the other DACA-rescission cases), they are incorrect. As Defendants

   have explained in greater detail in a separate case that actually presents the question, 5 the Supreme
   Court’s judgment required vacatur of the Duke Memorandum. DHS complied with that directive:

   As reflected by the Wolf Memorandum itself, the agency withdrew the Duke and Nielsen

   memoranda and then modified DACA in certain respects, while retaining its core. See Wolf

   Memorandum, Batalla Vidal ECF No. 297-1. No court order has ever required DACA to continue

   indefinitely, let alone in any particular form. Nor could there be any legal basis for such an order.

   Indeed, this Court itself has recognized that “Defendants indisputably can end the DACA

   program.” Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 408 (E.D.N.Y. 2018). Whether the

   agency’s efforts to do so actually succeed in litigation is a separate question—especially where, as

   here, the outstanding legal challenges are no longer even focused on DACA itself, but rather on

   technical questions regarding the legality of Acting Secretary Wolf’s appointment.

          Notably, Plaintiffs have never suggested (and still do not now suggest) that Defendants

   ever violated any of this Court’s orders, including the preliminary-injunction order from February

   2018. In any case, the Supreme Court vacated this Court’s preliminary injunction order, see Dep’t

   of Homeland Security v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1916 (2020)—presumably

   because it became unnecessary once the Duke Memorandum had been vacated in its entirety under


          5
           See Casa de Maryland v. DHS, No. 8:17-cv-02942-PWG (D. Md.), ECF No. 116, Defs.’
   Opp’n to Pls.’ Mot. for an Order to Show Cause.

                                                      5
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 10 of 20 PageID #: 12838




    the APA. The same logic applies here: once the Wolf Memorandum is vacated, no additional

    injunctive relief will be necessary or appropriate. There is no reason for this Court to go farther

    than the Supreme Court did when faced with an analogous remedial question in the same litigation.

                                              *       *      *

           In sum, vacatur of the Wolf Memorandum will provide Plaintiffs with complete relief, and

    an additional injunction is unnecessary. Plaintiffs’ request for injunctive relief can be rejected on

    that basis alone. See Monsanto, 561 U.S. at 165-66. And there is no basis for Plaintiffs’

    extraordinary charge that Defendants might do something other than fully comply with this Court’s

    orders. For those reasons, Plaintiffs’ request for an additional permanent injunction should be

    rejected.

           B.        Additional injunctions to “undo” the Wolf Memorandum are unnecessary and
                     inappropriate.
           Plaintiffs also request a series of specific, additional injunctions that would, in Plaintiffs’

    words, “undo” the Wolf Memorandum. But the result of an order vacating the Wolf Memorandum

    will be to “undo” the Wolf Memorandum—no additional injunctive relief is necessary to

    accomplish that result. Accordingly, those injunctions are also inappropriate for the reasons

    already set forth above. See Monsanto, 561 U.S. at 165-66.

           Plaintiffs’ requests for additional permanent injunctive relief are also inappropriate for

    more specific reasons, and thus warrant a more fulsome response. In particular, Plaintiffs propose

    the following:
                     4. The Court ORDERS Defendants to adjudicate renewal requests
                     and, at minimum, accept and process all first-time requests for
                     consideration of deferred action under DACA in accordance with
                     the terms of DACA in place prior to September 5, 2017, and to
                     adjudicate all requests for advance parole from DACA recipients in
                     accordance with 8 U.S.C. § 1182(d)(5) and the terms in place prior
                     to September 5, 2017.
                     5. The Court ORDERS Defendants to immediately (i) extend from
                     one year to two years the grants of deferred action and EADs that
                     Defendants issued since July 28, 2020, and (ii) reissue the relevant



                                                      6
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 11 of 20 PageID #: 12839




                   documents to the affected DACA recipients, notwithstanding any
                   agency practice of deferring adjudication on renewals.
    Proposed Order ¶¶ 4-5, Batalla Vidal ECF No. 307-1. Again, at least in the short term, these

    proposed additional injunctions will accomplish nothing. Once the Wolf Memorandum is vacated,

    the relevant processing criteria will be governed by the last DACA-related memorandum that will

    be left standing—currently, the Napolitano Memorandum that was issued in June 2012. And,

    injunction or not, once the Wolf Memorandum is vacated, the agency will then (consistent with

    the Napolitano Memorandum) extend from one years to two years any grants of deferred action

    and employment-authorization that were issued pursuant to the Wolf Memorandum (that is, unless

    and until the agency, or Congress, takes additional action with respect to DACA). 6 That process
    will ultimately provide complete relief to Plaintiffs, and redress any legally cognizable harms that

    they allegedly suffered as a result of the Wolf Memorandum.




           6
              Plaintiffs propose that the agency not only extend the relevant grants of deferred action
    and employment authorization—which, to be clear, the agency intends to begin doing as soon as
    practicable, with or without an injunction, once the Wolf Memorandum is vacated—but also that
    the agency “reissue the relevant documents to the affected DACA recipients” on the same timeline.
    Proposed Order ¶¶ 4-5, Batalla Vidal ECF No. 307-1. But, as a logistical matter, the former
    request can be accomplished far more quickly than the latter. Moreover, the proposed order for
    DHS to reissue relevant documents, which would include Employment Authorization Documents
    (EADs) that are costly and time-consuming to replace and mail, would not permit DHS to explore
    and implement more efficient methods of extending the relevant documentation. For example, as
    explained in the attached declaration from USCIS, the agency could otherwise decide to
    automatically extend all of the relevant grants of deferred action and related EADs simultaneously
    and by operation of law, after publication of notice in the Federal Register—rather than going
    through a slower, more burdensome, and more error-prone process of reopening each one-year
    grant to change the validity date, and sending approximately 65,800 letters and EADs through the
    U.S. mail. See Ex. 1, Decl. of Joseph B. Edlow (“Edlow Decl.”), ¶¶ 9-11. The agency should be
    allowed leeway to implement this or other expeditious, but equally effective, measures for
    extending affected individuals’ DACA and related documentation—without premature judicial
    involvement. If those measures do not satisfactorily address Plaintiffs’ concerns, then they may
    seek further relief at the appropriate time. These sorts of unanticipated complexities further
    illustrate why Plaintiffs’ proposed injunctions are too blunt an instrument, and why the Court
    should simply vacate the Wolf Memorandum and leave further implementation to agency staff.
    At most, the Court should order the parties to meet and confer to discuss these logistical challenges,
    and come back to the Court for resolution of any irreconcilable disputes.

                                                      7
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 12 of 20 PageID #: 12840




           By contrast, entering Plaintiffs’ proposed injunctions could inappropriately hamstring

    future agency policy changes with respect to DACA—or, potentially, even future legislative

    changes. On its face, the permanent injunction that Plaintiffs are requesting risks judicially

    freezing the DACA policy as it existed prior to September 5, 2017—even if, for example, a future

    Senate-confirmed Secretary of Homeland Security wished to wind down DACA, which this Court

    has already correctly noted is “indisputably” within the agency’s authority. Batalla Vidal, 279 F.

    Supp. 3d at 408.      In fact, Plaintiffs’ injunction would even seem to prevent a future

    Senate-confirmed Secretary of Homeland Security from an effort to expand DACA, to make

    modest adjustments to its eligibility guidelines (in either direction), to tweak adjudication

    standards for DACA-based advance parole, and so on. Plaintiffs have identified no legal basis for

    such an order under the APA—and certainly not in a case like this one, in which the legal theory

    on which the Wolf Memorandum was invalidated was atypically specific to the current Acting

    Secretary, and the basis for his acting service. In other words, no future Secretary of Homeland

    Security should be bound by this order. Indeed, nor should Mr. Wolf, were he ultimately

    confirmed by the Senate, where his nomination is currently pending.

           Setting aside the lack of any legal basis for such an injunction, as a practical matter its

    potential harm to the Executive Branch—now, and in the future—is significant. See Nken v.

    Holder, 556 U.S. 418, 435 (2009) (the “harm to the opposing party” and the “public interest”

    factors “merge when the Government is the opposing party”). And such an order could even

    potentially cause great harm to Plaintiffs, were it to prevent future agency efforts to expand or

    fortify DACA, or if it were to dampen congressional incentives for negotiation on a permanent

    legislative solution. These hypotheticals illustrate why the typical APA remedy is vacatur—not a

    permanent injunction. Complex policy decisions of this sort are better left to agency experts,

    which is why “the court’s inquiry is at an end” once it “determines that an agency made an error

    of law” and it “remand[s] to the agency for further action consistent with the correct legal

    standards.” Palisades General Hospital, 426 F.3d at 403.



                                                    8
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 13 of 20 PageID #: 12841




           C.      Additional declaratory relief is unnecessary and inappropriate.

           1. Plaintiffs request “a declaratory judgment that the Wolf Memorandum was issued in

    violation of the Homeland Security Act and the APA, and that Defendants’ efforts to ratify Mr.

    Wolf’s unlawful actions are without effect.” Pls.’ Mem. at 16-17; see also Proposed Order ¶ 1,

    Batalla Vidal ECF No. 347-1. But it is hard to see how that request, even if granted, would differ

    in any practical way from the Memorandum & Order that this Court already issued—“Plaintiffs’

    request for declaratory judgment is duplicative of its other claims” on which it has already

    prevailed. Deutsche Alt-A Sec. Mortg. Loan Tr., Series 2006-OA1 v. DB Structured Prod., Inc.,

    958 F. Supp. 2d 488, 507 (S.D.N.Y. 2013). And in this case, vacatur offers “a better or more

    effective remedy.” Dow Jones & Co. v. Harrods Ltd., 346 F.3d 357, 360 (2d Cir. 2003).

    Accordingly, this duplicative request for a declaratory judgment should be rejected.

           2. More significantly, Plaintiffs also seek two specific additional declarations with respect

    to how accrual of “unlawful presence” is calculated under the Immigration & Nationality Act

    (INA). Both requests should be rejected. For starters, both requests are improper because neither

    operative complaint asserts any claim or requests any relief regarding the calculation of unlawful

    presence. Nor have Plaintiffs offered any legal argument at any stage of this litigation (let alone

    that the Court has actually addressed) regarding how DHS calculates periods of “unlawful

    presence” under the INA. And it is not the case (and certainly not self-evident) that the mere fact

    of the Court’s holding on the legality of Acting Secretary Wolf’s appointment somehow trumps

    entirely separate statutory provisions that govern the accrual of unlawful presence. See 8 U.S.C.

    § 1182(a)(9). Nor is it at all surprising that one who is undisputedly in this country without any

    lawful immigration status—true for all DACA recipients, and prospective DACA recipients—

    would accrue periods of “unlawful presence” before a request for DACA was granted (including

    while the request is pending before the agency).

           Even accepting the faulty premise that this Court should now, without any prior briefing

    on the subject, start tinkering with statutory calculations (and related agency guidance) about

    unlawful presence, in a misguided effort to try and “undo” indirect, downstream effects of the

                                                       9
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 14 of 20 PageID #: 12842




    issuance of the Wolf Memorandum, Plaintiffs’ proposals should still be rejected. That is because

    Plaintiffs’ proposals actually go farther than any relief that would have been available to class

    members had the pre-September 2017 DACA policy been in effect for the past three years.

           First, Plaintiffs seek a declaration that “individuals who submitted first-time requests for

    consideration of deferred action under DACA before they turned 18, whose requests were denied

    or rejected under the Wolf Memorandum, who re-submit first-time requests and whose resubmitted

    requests are granted, do not accrue unlawful presence under 8 U.S.C. § 1182(a)(9) as of the

    submission date of their first request that was unlawfully rejected under the Wolf Memorandum.”

    Proposed Order ¶ 6, Batalla Vidal ECF No. 347-1. This proposal exceeds the period of tolling of

    unlawful presence afforded individuals who submit a DACA request before they turn 18 under the

    pre-September 2017 DACA policy. 7 Specifically, it would toll not only the period of time during
    which a covered individual’s rejected or denied first-time request was pending—in addition to the

    time any resubmitted request is pending, if granted—it would also toll, without limitation, all time

    the individual takes to in fact resubmit his or her DACA request once the court issues its order.

           In other words, under Plaintiffs’ proposal, an individual could wait several years before

    resubmitting his or her request and still benefit from this provision, on the theory that the request

    was wrongfully rejected years ago. In that circumstance, were Plaintiffs’ proposed order adopted,

    years of unlawful presence time would have to be forgiven—not because USCIS rejected their

    prior initial DACA request in 2020 under the Wolf Memorandum, but because the individual

    delayed resubmission of his or her DACA request after having turned 18. As a practical matter,

    this would be a great expansion of the pre-September 2017 tolling policy, and it would cover

    periods of time when a DACA request is not pending before USCIS and is beyond its control. 8


           7
               See DACA, Archived Frequently Asked Questions Q48, available at
    https://www.uscis.gov/archive/frequently-asked-
    questions#:~:text=Archived%20Content&text=USCIS%20is%20not%20accepting%20requests,5
    %2C%202017.
            8
              Although Plaintiffs’ request should be rejected altogether for this and other reasons, at a
    minimum, any such relief should be contingent not only on the resubmitted DACA request being
                                                     10
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 15 of 20 PageID #: 12843




           Second, even more expansively, Plaintiffs seek a declaration that “individuals who became

    prima facie eligible for deferred action under DACA after July 28, 2020, and who submit their

    first-time request for consideration of deferred action under DACA after the issuance of this order

    and are granted deferred action under DACA, do not accrue unlawful presence under 8 U.S.C.

    § 1182(a)(9) as of the date they turned 18.” Proposed Order ¶ 6, Batalla Vidal ECF No. 347-1.

    But once again, this proposal goes far beyond the relief that DACA requestors would be eligible

    for even under the pre-September 2017 DACA policy. Under Plaintiffs’ rubric, anyone who

    becomes “prima facie eligible” for DACA would have all of their accrued unlawful presence

    erased simply by filing a new DACA request that is approved, regardless of their age on July 28,

    2020. But Plaintiffs fail to define “prima facie eligibility”—or tie such “prima facie eligibility” to

    the requestor’s age when eligibility was attained. For example, a 29-year old who is not a high

    school graduate or honorably discharged from the armed forces may be considered for DACA if

    he enrolls in school—assuming he meets the other DACA guidelines. Under Plaintiffs’ requested

    language, that individual would have 11 years of unlawful presence erased—for reasons that have

    nothing to do with the Duke, Nielsen, or Wolf Memoranda. This windfall would be contrary to

    longstanding USCIS policy across multiple administrations, in which a grant of deferred action

    stops the continued accrual of unlawful presence, but does not eliminate prior periods already

    accrued, see USCIS Adjudicator’s Field Manual, Ch. 40.9.2(b)(3)(J), available at

    https://www.uscis.gov/sites/default/files/document/policy-manual-afm/afm40-external.pdf. And

    this request also goes far beyond the 2012 version of the DACA policy, which only provided an

    accommodation for DACA requestors who were under the age of 18 when they filed their requests,

    but whose requests were not granted until after they turned 18. 9


    approved, but also on the individual resubmitting their DACA request within in a reasonable,
    clearly defined period of time after the Court’s order of vacatur.
            9
                See DACA, Archived Frequently Asked Questions Q48, available at
    https://www.uscis.gov/archive/frequently-asked-
    questions#:~:text=Archived%20Content&text=USCIS%20is%20not%20accepting%20requests,5
    %2C%202017.

                                                     11
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 16 of 20 PageID #: 12844




           D.      Individualized notice to absent class members is unnecessary and legally
                   unwarranted.
           In their brief, Plaintiffs request that some form of notice about the Court’s decision be

    provided to absent class members, and they briefly mention the possibility of notice on the

    agency’s website. See Pls.’ Mem. at 19-20. In their proposed order, however—in language that

    is not even mentioned in, let alone justified by their brief—Plaintiffs propose a series of unfeasibly

    short deadlines and specific demands on the subject of notice. See Proposed Order ¶¶ 8-9, Batalla

    Vidal ECF No. 307-1. All of these requests and deadlines should be rejected as unnecessary in

    light of Defendants’ agreement to provide public notice on the relevant agency websites, even in

    the absence of a court order.

           1. At the outset, Plaintiffs barely make reference to Defendants’ actual legal obligations,

    if any, on the subject of notice to absent class members. Where, as here, a class has been certified

    under Federal Rule of Civil Procedure 23(b)(2), there is no legal right to any form of notice to

    absent class members. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 362 (2011) (“The Rule

    . . . does not even oblige the District Court to afford them notice of the action.”); 3 Newberg on

    Class Actions § 8:3 (5th ed.) (explaining that notice of class certification is “not mandatory in

    (b)(1) and (b)(2) class actions,” and that in practice courts “generally limit certification notice in

    (b)(1) and (b)(2) actions to exceptional situations involving due process concerns”). To be sure, a

    district court has the authority to order some form of notice to absent members of a (b)(2) class,

    even though it is not required. 10 But Plaintiffs have not even attempted to show that this is the sort
    of “exceptional situation[] involving due process concerns” that might justify this atypical step.

           2. In any case, apart from any legal obligation or future court order, in the interest of clarity

    and transparency, Defendants do intend to post public notice on the relevant agency websites

    regarding this Court’s decision, and what it means for members of the certified class—much like


           10
              Compare Fed. R. Civ P. 23(c)(2)(A) (authorizing notice in a (b)(1) or (b)(2) class), with
    Fed. R. Civ. P. 23(c)(2)(B) (requiring notice in a (b)(3) class, and specifying that such notice must
    be “the best notice that is practicable under the circumstances, including individual notice to all
    members who can be identified through reasonable effort”).

                                                      12
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 17 of 20 PageID #: 12845




    the agency did (also of its own accord) in February of 2018 when this Court (and another district

    courts in California) issued a DACA-related preliminary injunction. Defendants intend to post

    such notice no later than ten days from this Court’s remedial order. See Ex. 1, Decl. of Joseph B.

    Edlow (“Edlow Decl.”), ¶ 8. Given that voluntary commitment from the agency, no court order

    regarding notice is necessary.

           3. If this Court does intend to order Defendants to issue some form of notice beyond

    publication on the relevant agency websites, the deadlines and specific details set forth in

    Plaintiffs’ proposed order—entirely unmentioned in (and thus unjustified by) Plaintiffs’ brief—

    should be rejected as unreasonable, unrealistic, and insufficiently accommodating of the logistical

    challenges facing agency staff. In particular, Plaintiffs request the following:
                   8. The Court ORDERS Defendants to post prominently on their
                   website within three (3) calendar days, and send, by mail and by
                   electronic mail wherever possible within ten (10) calendar days,
                   notice of this court’s order, along with a notice from class counsel
                   regarding their rights under this court’s order, to individuals whose
                   first-time requests for consideration of deferred action under DACA
                   or advance parole requests were submitted on or after June 30, 2020
                   and rejected by Defendants pursuant to the Wolf Memorandum. The
                   Court ORDERS class counsel to provide the notice for Defendants
                   to send to the class within three (3) calendar days of this order.

                   9. The Court ORDERS Defendants to give appropriate notice to
                   requestors and their immigration counsel, if any, of the relief
                   required by paragraph 5 above, within ten (10) calendar days of this
                   order.
    Proposed Order ¶¶ 8-9, Batalla Vidal ECF No. 307-1. But none of this is necessary once

    Defendants place prominent notice on the relevant agency websites, which they have now agreed

    to do voluntarily. And for the reasons explained in detail in the attached USCIS declaration, 10

    calendar days is too soon to provide the sort of notice that is contemplated by Plaintiffs. See Ex.

    1, Edlow Decl. ¶¶ 7-8.

           In addition, there is no basis to allow Plaintiffs’ counsel to draft a notice that will be

    published on a government website, and Plaintiffs cite no authority that would justify that

    extraordinary facet of Plaintiffs’ notice request. Instead, Defendants intend to post reasonable

                                                     13
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 18 of 20 PageID #: 12846




    notice on the relevant agency websites—just as they did in February of 2018, in a manner that

    drew no objection from Plaintiffs. Should Plaintiffs ultimately find themselves dissatisfied with

    the language on the website, they are free to confer with counsel for Defendants to propose

    alternative language. Plaintiffs are also free to propose language to Defendants’ counsel ahead of

    time. But the content of government websites should remain subject to the government’s editorial

    control, rather than control by Plaintiffs’ counsel. 11

            E.      Plaintiffs’ request that Defendants file monthly reports indefinitely should be
                    rejected.
            Plaintiffs also request that Defendants be ordered to prepare and file monthly reports,

    which would include a variety of statistical information about the DACA policy:
                    10. The Court ORDERS Defendants to keep records of its actions
                    on all DACA-related applications and provide regular summary
                    reports to the court and class counsel on the first business day of
                    each month. Such monthly reports shall include (1) the number of
                    first-time DACA applications received, adjudicated, approved,
                    denied, and rejected that month; (2) the number of renewal requests
                    received, adjudicated, approved, denied, and rejected that month,
                    and (3) the number of advance parole requests received, adjudicated,
                    approved, denied, and rejected that month.
    Proposed Order ¶ 10, Batalla Vidal ECF No. 307-1. This proposed obligation appears to have no

    end date—it is styled as a permanent, indefinite obligation. Other than a generic reference to the

    Court’s “equitable powers” (and another conclusory accusation that “Defendants have defied the

    Supreme Court’s decision in Regents,” Pls.’ Mem. at 21) Plaintiffs offer no justification for this

    request. To the extent it is about monitoring compliance with the Court’s forthcoming remedial

    order, it is premature and unnecessary. If some actual compliance problem arises, the parties can

    meet and confer, and if the parties are unable to resolve the issue on their own, Plaintiffs may

    present any disputes to the Court in the normal course—as is typical. But there is no need to order



            11
              At a minimum, if the Court is to permit class counsel to participate in the drafting of any
    notice, USCIS’s deadline to mail the notice should run from the date that USCIS is provided the
    form of the notice by class counsel (or from the date that the text of the notice is otherwise
    finalized).

                                                      14
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 19 of 20 PageID #: 12847




    Defendants—in advance, and in perpetuity—to file monthly status reports. That is especially true

    where, as here, much of this information is already provided on the USCIS website. 12

            F.       Plaintiffs’ requests for various statistical information should be rejected.

            Without acknowledging it, Plaintiffs have served the near-equivalent of post-judgment

    discovery requests in their proposed order—with a 10-day response time, no less. But cf. Fed. R.

    Civ. P. 33(b)(2) (providing 30 days to respond to interrogatories). In particular, Plaintiffs propose

    the following orders:
                     11. The Court ORDERS Defendants to provide class counsel,
                     within ten (10) calendar days of the date of this order, the names and
                     contact information for all members of the Subclass certified by this
                     court.

                     12. The Court ORDERS Defendants to file with the Court and
                     provide to class counsel, within ten (10) calendar days of the date of
                     this order, a report that includes (1) the number of first-time requests
                     for consideration of deferred action under DACA received and
                     rejected pursuant to the Wolf Memorandum; (2) the number of
                     renewal DACA applications and applications for EADs that were
                     granted for a period of one year pursuant to the Wolf Memorandum;
                     and (3) the number of advance parole requests received, approved,
                     denied, and rejected pursuant to the Wolf Memorandum
    Proposed Order ¶¶ 11-12, Batalla Vidal ECF No. 307-1. There is no legal basis for these

    discovery-like requests, which are once again barely mentioned in (let alone justified by)

    Plaintiffs’ memorandum of law. Should actual questions arise in the future about Defendants’

    efforts to comply with the Court’s forthcoming remedial order, the parties can confer, attempt to

    resolve them, and (if it proves to be necessary) present any unsolvable disputes to the Court for

    resolution. 13

            12
               https://www.uscis.gov/sites/default/files/document/reports/DACA_performancedata_fy
    2020_qtr3.pdf.
            13
                Although Defendants continue to oppose these requests for relief in full, some of the
    information that Plaintiffs are seeking is already included in the Edlow Declaration that is attached
    as Exhibit 1 to this filing. In particular, the Edlow Declaration reports that “USCIS estimates that
    there are approximately 65,800 individuals who have been granted DACA and DACA-related
    employment authorization documents (EADs) since July 28, 2020 for a one-year validity period.”
    Ex. 1, Edlow Decl. ¶ 6.
                                                       15
Case 1:16-cv-04756-NGG-VMS Document 350 Filed 12/01/20 Page 20 of 20 PageID #: 12848




                                            CONCLUSION

            For the foregoing reasons, the Court should deny Plaintiffs’ requests for declaratory and

    injunctive relief.
    Dated: December 1, 2020                             Respectfully submitted,

                                                        JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General

                                                        JOHN V. COGHLAN
                                                        Deputy Assistant Attorney General

                                                        SETH D. DuCHARME
                                                        Acting United States Attorney

                                                        BRAD P. ROSENBERG
                                                        Assistant Branch Director

                                                         /s/ Stephen M. Pezzi
                                                        GALEN N. THORP
                                                          Senior Trial Counsel
                                                        STEPHEN M. PEZZI
                                                        RACHAEL L. WESTMORELAND
                                                          Trial Attorneys
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street NW
                                                        Washington, DC 20005
                                                        Phone: (202) 305-8576
                                                        Fax: (202) 616-8470
                                                        Email: stephen.pezzi@usdoj.gov

                                                        JOSEPH A. MARUTOLLO
                                                        Assistant U.S. Attorney
                                                        United States Attorney’s Office
                                                        Eastern District of New York
                                                        271-A Cadman Plaza East, 7th Floor
                                                        Brooklyn, NY 11201
                                                        Phone: (718) 254-6288
                                                        Fax: (718) 254-7489
                                                        Email: joseph.marutollo@usdoj.gov

                                                        Attorneys for Defendants



                                                   16
